The board of standards and appeals of the city of New York, after a hearing, made a determination revoking the certificate of occupancy of premises which were being used as a stable for more than five horses. Thereafter, in a certiorari proceeding to review this determination the Special Term referred the issues to an official referee for hearing. On petitioner’s motion the Special Term then made an order confirming the referee’s report, sustaining the certiorari order, reversing the determination of the board and reinstating the certificate of occupancy. Prom this order the board appeals. Order reversed on the law and the facts, without costs, motion to confirm report of official referee denied, proceeding dismissed, without costs, and determination of the board of standards and appeals reinstated and confirmed. The evidence before the board was sufficient to support its conclusion that prior to 1916 there never was a nonconforming use of the premises. The stabling of cows, as incidental or accessory to the maintenance of a dairy farm, was not a use proscribed by the zoning ordinance in the area in which the premises are located. However, the present use of the premises as a stable for more than five horses is a prohibited use. Such a use cannot be deemed a continuance of the use prior to 1916. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.